UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2097



STEVEN A. ROEBUCK,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-98-384-5-BO)


Submitted:   November 18, 1999         Decided:     November 23, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven A. Roebuck, Appellant Pro Se. Rudolf A. Renfer, Jr., Assis-
tant United States Attorney, Raleigh, North Carolina; Robert J.
Branman, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven A. Roebuck appeals from the district court’s order

granting summary judgment to the United States on his action

brought pursuant to 26 U.S.C. § 7431 (1994).   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Roebuck v. United States, No. CA-98-384-5-BO (E.D.N.C.

June 8, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2